--------------------------------------------------------------------------------

Exhibit 10.1
 
[jpmorganlogo.jpg]










JPMorgan Chase Bank, National Association
London Branch
25 Bank Street
Canary Wharf
London E14 5JP
England
July 11, 2013

To: Healthways, Inc.
701 Cool Springs Boulevard
Franklin, Tennessee 37067
Attention:Chief Financial Officer
Telephone No.:615-614-4929
Facsimile No.:615-778-0486



Re:            Amendment to Call Option Transaction




This letter agreement (this "Amendment") amends the terms and conditions of the
transaction (the "Transaction") evidenced by the letter agreement re: Call
Option Transaction between JPMorgan Chase Bank, National Association, London
Branch ("Dealer") and Healthways, Inc. ("Counterparty") dated as of July 1, 2013
(the "Confirmation").
1.            Definitions.  Capitalized terms used herein without definition
shall have the meanings assigned to them in the Confirmation.


2.            Representations and Warranties of Counterparty.  Each of the
representations and warranties made pursuant to the Agreement and the
Confirmation on the Trade Date and/or the Premium Payment Date are hereby deemed
to be repeated on the date hereof and/or on the "Additional Closing Date" (as
such term is defined in the Purchase Agreement), as the case may be, as if:


(a)            References in the Confirmation to "the Trade Date" and "the date
hereof" and the reference in the Agreement to "each date on which a Transaction
is entered into", in each case, were references to the date hereof;


(b)            References in the Agreement to "this Agreement" (1) in the
context of execution and delivery thereof, were references to this Amendment and
(2) in all other contexts, were references to the Agreement, as supplemented by
the Confirmation, as amended by this Amendment; and


(c)            References in the Confirmation (1) to "the Transaction" were
references to the Transaction, as the terms thereof are amended by this
Amendment and (2) to "this Confirmation" (or related references, such as
"hereunder" or "hereby") (x) in the context of execution and delivery thereof,
were references to this Amendment and (y) in all other contexts, were references
to the Confirmation as amended by this Amendment.


3.            Amendments.  The Confirmation is hereby amended as follows:
 
 
 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

--------------------------------------------------------------------------------



(a)            The number "125,000" opposite the caption "Number of Options" in
Section 2 of the Confirmation is hereby replaced with the number 150,000.


(b)            The figure "USD 15,312,500" opposite the caption "Premium" in
Section 2 of the Confirmation is hereby replaced with the figure USD 18,375,000.


4.            Premium.  Counterparty shall pay to Dealer USD 3,062,500,
representing the increase in the Premium as noted in Section 3(b) hereof, on the
"Additional Closing Date".


5.            Opinions.  Counterparty shall deliver to Dealer an opinion of
counsel, dated as of the date hereof, with respect to the matters set forth in
Sections 8(a) through (c) of the Confirmation (giving effect to the deemed
amendments under Section 2 above).  In respect of obligations under the
Confirmation as amended by this Amendment, delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each such obligation of Dealer under Section 2(a)(i)
of the Agreement.


6.            Effectiveness.  Subject to the immediately succeeding sentence,
this Amendment shall become effective upon execution hereof by the parties
hereto. In the event that the sale of "Option Securities" (as such term is
defined in the Purchase Agreement) is not consummated by Counterparty and the
Initial Purchasers for any reason, or Counterparty fails to deliver the opinion
of counsel as required under Section 5 above, in each case by 5:00 p.m. on the
"Additional Closing Date", or such later date as agreed by the parties (the
"Additional Closing Date" or such later date, the "Amendment Early Unwind
Date"), the amendments in Section 3 hereof and the obligation to make the
payment referenced in Section 4 hereof shall be null and void, and the
Transaction shall remain and continue in full force and effect as if this
Amendment had not been entered into. All references in the Confirmation to "the
Transaction" are deemed to be references to the Transaction as amended hereby,
and all references to "the Confirmation" are deemed to be references to the
Confirmation as amended hereby. Except as amended hereby, all the terms of the
Transaction and provisions in the Confirmation shall remain and continue in full
force and effect and are hereby confirmed in all respects.


7.            Counterparts.This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


8.            Governing Law.  The provisions of this Amendment shall be governed
by the laws of the State of New York law (without reference to choice of law
doctrine).
 



--------------------------------------------------------------------------------

 
[jpmorganlogo.jpg]
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to J.P. Morgan Securities
LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.


Very truly yours,
J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association
By:
/s/ Yun Xie
Authorized Signatory
Name:  Yun Xie
Vice President

 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority


[Signature Page for Amendment to JPMorgan Call Option Transaction Confirmation]

--------------------------------------------------------------------------------



 


Accepted and confirmed
as of the date set forth above:
Healthways, Inc.
By:
/s/ Alfred Lumsdaine
Authorized Signatory
Name:            Alfred Lumsdaine







[Signature Page for Amendment to JPMorgan Call Option Transaction Confirmation]

